Title: To James Madison from Justus Erick Bollman, 28 May 1807
From: Bollman, Justus Erick
To: Madison, James



Sir,
Richmond May 28th. 1807

I had the Honor of addressing You on the 21t. Inst. mentioning I had been informed by Col. D. C. Brent that sometime ago he delivered to You two letters, directed to me, which he received under Cover to himself, and I added the Request that You would have the Goodness to transmit them to me to this Place.  Not having received any Answer and fearing the letter may have miscarried I send this open to Mr. Elias N. Caldwell, with the Request to hand it to You and hope that You will be pleased to deliver to him the letters in Question.  I remain with great Respect Sir Your obt. St.

Erick Bollmann

